Exhibit 10.1

CERTAIN INFORMATION (INDICATED BY ASTERISKS) IN THIS EXHIBIT HAS BEEN OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

SOLAR WAFER SUPPLY AGREEMENT

This Solar Wafer Supply Agreement is entered into as of July 25, 2006, by and
between MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation with its
principal place of business at 501 Pearl Drive (City of O’Fallon), St. Peters,
Missouri 63376, United States of America, or its designated majority-owned
subsidiary (“MEMC”), and SUNTECH POWER HOLDINGS CO., LTD., a Cayman Islands
company with its principal place of business at 17-6 Changjiang South Road, New
District, Wuxi, Jiangsu Province 214028, People’s Republic of China (“Suntech”)
or its designated majority-owned subsidiary. MEMC and Suntech together shall be
referred to as the “Parties” and individually as a “Party”.

RECITALS:

WHEREAS, MEMC is in the business of designing, developing, manufacturing,
marketing and selling wafers, and Suntech is in the business of designing,
developing, manufacturing, marketing and selling photovoltaic cells and modules;
and

WHEREAS, Suntech wishes to secure a supply of solar wafers and to purchase
quantities of solar wafers from MEMC, and MEMC wishes to provide a supply of
solar wafers and to sell quantities of solar wafers to Suntech; and

WHEREAS, as part of this Agreement and in order for MEMC to meet Suntech’s
supply requirements, Suntech agrees to loan MEMC U.S.$625.0 million over the
course of this Agreement, which MEMC shall use to expand its manufacturing
capacity in connection with this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, MEMC and
Suntech agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:

(a) “Agreement” shall mean this Solar Wafer Supply Agreement, including all
Attachments and Exhibits hereto, as it may be amended, modified or supplemented
from time to time in accordance with its terms.

(b) “Business Day” shall mean any day of the year other than (i) any Saturday or
Sunday or (ii) any other day on which banks located in (A) New York, New York or
(B) the People’s Republic of China generally are closed for business.

 

1



--------------------------------------------------------------------------------

(c) “Contract Year” shall mean a twelve month period commencing on January 1 of
a particular year and ending on December 31 of that year. The first Contract
Year under the Agreement shall be from January 1, 2007 to December 31, 2007, the
second Contract Year under the Agreement shall be from January 1, 2008 to
December 31, 2008, and so on.

(d) “Dollar”, “Dollars” or numbers preceded by the symbol “$” shall mean amounts
in United States Dollars.

(e) “Effective Date” shall mean January 1, 2007.

(f) “Force Majeure Event” shall have the meaning set forth in Section 2.13.

(g) “Governmental Authority” shall mean any federal, state, local or foreign
government or subdivision thereof, or any entity, body or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any federal, state, local or foreign government.

(h) “Indemnified Person” shall mean the Person or Persons entitled to, or
claiming a right to, indemnification under Article V.

(i) “Indemnifying Person” shall mean the Person or Persons claimed by the
Indemnified Person to be obligated to provide indemnification under Article V.

(j) “Initial Term” shall have the meaning set forth in Section 4.1.

(k) “Law” shall mean any law, statute, regulation, ordinance, rule, order,
decree or governmental requirement enacted, promulgated or imposed by any
Governmental Authority.

(l) “LC Bank” shall have the meaning set forth in Section 3.1(c).

(m) “Letter of Credit Amount” shall have the meaning set forth in
Section 3.1(c).

(n) “Loan/Security Deposit” shall have the meaning set forth in Section 3.1.

(o) “Loss” or “Losses” shall mean any and all damages, fines, fees, Taxes,
penalties, deficiencies, losses (including lost profits or diminution in value)
and expenses, including interest, reasonable expenses of investigation, court
costs, reasonable fees and expenses of attorneys, accountants and other experts
or other expenses of litigation or other proceedings or of any claim, default or
assessment (such fees and expenses to include all fees and expenses, including
fees and expenses of attorneys, incurred in connection with (i) the
investigation or defense of any third party claims, (ii) asserting or disputing
any rights under this Agreement against any Party hereto or otherwise, or
(iii) settling any action or proceeding or threatened action or proceeding).

 

2



--------------------------------------------------------------------------------

(p) “Missed Delivery” or “Missed Deliveries” shall have the meaning set forth in
Section 2.6(a).

(q) “Mono Wafers” shall mean monocrystalline silicon wafers for use in solar
cells.

(r) “Multi Wafers” shall mean multi-crystalline silicon wafers for use in solar
cells.

(s) “Person” shall mean any natural person, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company or partnership,
trust, joint venture, union, association, Governmental Authority or other
entity.

(t) “Purchase Shortfall” shall have the meaning set forth in Section 2.2(a).

(u) Restricted MEMC Business” shall mean the design, development, manufacture,
marketing or sale of photovoltaic cells and photovoltaic modules.

(v) “Restricted Suntech Business” shall mean shall mean (a) the design,
development, manufacture, marketing or sale of Multi Wafers or Mono Wafers for
use in solar cells or (b) the production of solar grade polysilicon or solar
ingots.

(w) “Restrictive MEMC Covenants shall have the meaning set forth in
Section 2.15(b).

(x) “Restrictive Suntech Covenants shall have the meaning set forth in
Section 2.14(b).

(y) “Retained Loan/Security Deposit Amount” shall have the meaning set forth in
Section 3.1.

(z) “Subsidiaries” shall mean any Person subject to control by either Party, or
any of their respective affiliates. The term “control” as used in the preceding
sentence means, with respect to a corporation, the right to exercise, directly
or indirectly, fifty percent (50%) or more of the voting rights attributable to
the shares of such corporation, or with respect to any Person other than a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person.

(aa) “Tax” or “Taxes” means all (i) federal, state, local, foreign and other
taxes, assessments, duties or similar charges of any kind whatsoever, including
all corporate franchise, income, sales, use, ad valorem, receipts, value added,
profits, license, withholding, payroll, employment, excise, property, net worth,
capital gains, transfer, stamp, documentary, social security, payroll,
environmental, alternative minimum, occupation, recapture and other taxes, and
including any interest, penalties and additions imposed with respect to such
amounts; and (ii) liability for the payment of any amounts as a result of an
express or implied obligation to indemnify any other Person with respect to the
payment of any amounts of the type described in clause (i).

 

3



--------------------------------------------------------------------------------

(bb) “Wafer Delivery Miss” shall have the meaning set forth in Section 2.6(b).

(cc) “Wafers” shall mean Multi Wafers and/or Mono Wafers.

(dd) “Yearly Minimum Quantity(ies)” shall have the meaning set forth in
Section 2.2(a).

(ee) “Yearly Target Quantity(ies)” shall have the meaning set forth in
Section 2.2(a).

ARTICLE II

SUPPLY OF WAFERS

2.1 Wafer Specifications. Subject to the annual technology reviews as set forth
in Section 2.10 below, the Wafers to be supplied under this Agreement shall meet
the specifications as agreed to by the Parties as set forth in Attachment A to
this Agreement. MEMC shall maintain, in accordance with MEMC’s standard
procedures, accurate records and data for any quality testing done by or for
MEMC of any Wafers purchased by Suntech hereunder and shall make such records
and test data available to Suntech upon reasonable request.

2.2 Quantity and Price.

(a) Target Purchase Quantities and Minimum Purchase Quantities. Each Contract
Year, as set forth below in this Section 2.2(a), Suntech agrees to purchase from
MEMC, over the course of the Contract Year, a target quantity of Wafers (such
yearly target purchase quantity commitments, measured in megawatts, the “Yearly
Target Quantity”), at the prices set forth on Attachment B hereto. Each Contract
Year, as set forth below in this Section 2.2(a), MEMC agrees to supply Suntech,
over the course of the Contract Year, with the Yearly Target Quantity per
Contract Year, at the prices set forth on Attachment B hereto, which Yearly
Target Quantity will not fall below the Yearly Minimum Quantities (as such term
is defined in Section 2.2(a)(i) below for Contract Years one through five and in
Section 2.2(a)(ii) below for Contract Years six through ten).

(i) For Contract Years one through five, the quantities to be purchased by
Suntech (such quantities, the “Yearly Minimum Quantities”) shall be equal to the
greater of (A) 100% of the yearly minimum quantities set forth on Attachment B
hereto and (B) approximately *** of Suntech’s then current solar wafer demand
(measured in Watts), provided that MEMC can accommodate *** of Suntech’s actual
then current solar wafer demand (as part of and pursuant to the rolling forecast
process of Section 2.2(e) hereof). For Contract Years one through five, MEMC
shall be obligated to supply Suntech quantities only up to *** of the Yearly
Target Quantities set forth on Attachment B hereto for such Contract Year,
unless MEMC has been given at least three (3) years advance notice of Suntech’s
request for quantities in excess of *** of the Yearly Target Quantities in such
years, and MEMC has agreed to supply such quantities.

 

4



--------------------------------------------------------------------------------

(ii) For Contract Years six through ten, no later than the first day of Contract
Year three (January 1, 2009), the Parties agree to commence a review to
determine the exact quantities to be purchased and supplied for Contract Years
six through ten. Notwithstanding the foregoing, for Contract Years six through
ten, the quantities to be purchased by Suntech (again, for such Contract Years,
such quantities, the “Yearly Minimum Quantities”) shall be equal to the greater
of (A) 100% of the Yearly Minimum Quantities set forth on Attachment B hereto
and (B) approximately *** of Suntech’s then current solar wafer demand (measured
in Watts), provided that MEMC can accommodate 50% of Suntech’s actual then
current solar wafer demand (as part of and pursuant to the rolling forecast
process of Section 2.2(e) hereof); provided, however, that in no event shall the
Yearly Minimum Quantity to be purchased by Suntech in Contract Years six through
ten exceed the Yearly Target Quantities set forth on Attachment B hereto. For
Contract Years six through ten, MEMC shall be obligated to supply Suntech
quantities only up to 100% of the Yearly Minimum Quantities set forth on
Attachment B hereto for such Contract Years, unless MEMC has been given at least
three (3) years advance notice of Suntech’s request for quantities in excess of
100% of the Yearly Minimum Quantities for such years, in which event MEMC will
be obligated to supply such increased quantities; provided, however, that in no
event shall the increased quantity to be supplied by MEMC in Contract Years six
through ten exceed the Yearly Target Quantities set forth on Attachment B hereto
unless such excess quantities have been requested by Suntech and agreed to by
MEMC (after the required three (3) years advance notice).

(iii) The Yearly Minimum Quantities may also be reduced, for any Contract Year,
pursuant to and in accordance with the provisions of Section 2.6.

(b) Mix Between Multi Wafers and Mono Wafers. Attachment B sets forth the
aggregate yearly quantities of Multi Wafers and Mono Wafers to be supplied in
each Contract Year, and does not differentiate for the purpose of aggregate
yearly quantities between Multi Wafers and Mono Wafers. In the first two
Contract Years, the percentage mix between Multi Wafers and Mono Wafers supplied
shall be at MEMC’s discretion. In Contract Years three through ten, MEMC shall
change the percentage mix between Multi Wafers and Mono Wafers based on
Suntech’s request; provided that (i) Suntech has given at least one (1) year
advance notice of such requested change in percentage mix between Multi Wafers
and Mono Wafers; and (ii) MEMC can reasonably accommodate such requested change
in percentage mix between Multi Wafers and Mono Wafers; and provided, further,
that in no event will MEMC be obligated to supply more than ******** (***) of
Wafers in any Contract Year as either Multi Wafers or Mono Wafers, unless
requested by Suntech and agreed to by MEMC.

(c) Prices. The prices set forth on Attachment B hereto are on a Dollar per Watt
basis. Attachment B also includes, for illustration purposes, the prices on a
per Wafer basis, which price per Wafer calculations are based on an indicative
average efficiency factor of ***** for Multi Wafers and an indicative average
efficiency factor of ***** for Mono Wafers. The Parties agree that the actual
average efficiency factor for both Multi Wafers and Mono Wafers experienced by
Suntech when using MEMC Wafers,

 

5



--------------------------------------------------------------------------------

shall be used to calculate the price per Wafer. These actual average efficiency
factors shall be subject to audit and/or verification as mutually agreed by the
Parties. The Parties agree that after an average efficiency factor for both
Multi Wafers and Mono Wafers is established, all prices per Multi Wafer or Mono
Wafer calculated using such average efficiency factor for the purposes of
invoicing under Section 2.4 hereof shall be based on such average efficiency
factor until the average efficiency factor is changed pursuant to the procedures
on Attachment B. The Parties also agree and acknowledge that as the average
efficiency factor increases, based on actual measurements by the mutually agreed
method of producing solar cells based on the Baseline Cell Process (as such term
is defined in Attachment B), the price per Wafer will increase (while the price
per Watt remains fixed) and the quantity of Wafers supplied will decrease (while
quantities of Watts remains fixed). All prices per Wafer set forth on Attachment
B hereto (for the purposes of invoicing under Section 2.4 hereof) shall be
updated for efficiency changes at least as frequently as is set forth on
Attachment B.

(d) Purchase Shortfalls. If Suntech purchases fewer Watts than the lesser of
(i) the Yearly Minimum Quantity, as calculated in accordance with Section 2.2(a)
or (ii) the amount of Watts tendered for delivery by MEMC during any Contract
Year, Suntech shall pay to MEMC via wire transfer of immediately available
funds, within ten (10) days after being invoiced therefor, the difference
between (A) the amount that would have been payable by Suntech during such
Contract Year if Suntech had purchased the lesser of (i) the Yearly Minimum
Quantity as calculated in accordance with Section 2.2(a) or (ii) the amount of
Watts tendered for delivery by MEMC during the entire Contract Year, and (B) the
amount payable by Suntech during such Contract Year for the actual volume of
Watts purchased by Suntech from MEMC based on the applicable price listed on
Attachment B hereto (such calculated amount, the “Purchase Shortfall”). The
Purchase Shortfall shall accrue interest at the rate of one-half percent (0.5%)
per month from the date of the invoice therefor, unless prohibited by Law.

(e) Monthly Planning; Rolling Forecast. For planning purposes only, no later
than the third (3rd) Business Day of each calendar month, Suntech shall deliver
to MEMC a forecast of the quantities of Wafers that Suntech anticipates that it
will order from MEMC over the subsequent rolling twelve (12) months. Such
rolling forecasts are for capacity planning purposes only, and such estimated
amounts in the rolling forecasts shall have no effect on Suntech’s obligation to
purchase some or all of Suntech’s Yearly Minimum Quantity for any Contract Year
or MEMC’s obligation to deliver the indicated quantities, unless such quantity
is confirmed pursuant to the procedures of Section 2.3.

2.3 Purchase Orders and Order Acknowledgements. Suntech will issue a written
purchase order to MEMC through email, fax or internationally recognized carrier
on at least a monthly basis. Such purchase orders shall contain the requested
delivery dates. All such purchase orders shall be subject to the terms and
conditions set forth in this Agreement. MEMC shall, within five (5) Business
Days after it receives any such purchase order, respond to such Suntech purchase
orders with a written MEMC Order Acknowledgement, which MEMC Order
Acknowledgement will set forth those requested Suntech quantities for which MEMC
can then confirm a quantity (which quantity may be a partial quantity of the
Suntech purchase order) and an estimated shipment calendar week. MEMC Order
Acknowledgements shall reference the

 

6



--------------------------------------------------------------------------------

applicable Suntech purchase order. Until such time as MEMC has provided Suntech
with an MEMC Order Acknowledgement for all Wafers requested on a Suntech
purchase order, such purchase order shall not be deemed accepted by MEMC for the
full amount of Wafers, but shall only be deemed accepted by MEMC for that amount
of Wafers for which a confirmed quantity and shipment week has been provided. At
all times during the term of this Agreement, unless otherwise mutually agreed by
the parties, Suntech shall have provided MEMC with binding purchase orders
requesting shipments of Wafers over at least the next ninety (90) days. Unless
expressly agreed in writing by MEMC and Suntech, no additional or different
terms or conditions contained in any quotation, sales order, acknowledgement
form, purchase order or other communication from MEMC or Suntech shall be
binding upon MEMC or Suntech, and each Party hereby objects to any such
additional or different terms or conditions. To the extent there is any conflict
among the terms and conditions of this Agreement, any Suntech purchase order and
any MEMC Order Acknowledgement, the terms of this Agreement shall apply.

2.4 MEMC Invoices. MEMC invoices shall reference the applicable Suntech purchase
order and shall be submitted for payment by MEMC to the Suntech accounts payable
address specified in writing from time to time by Suntech. To the extent there
is any conflict between the terms and conditions of this Agreement and of any
such invoice, the terms of this Agreement shall apply. All prices in the
invoices shall be based on the then-current price for each Wafer, calculated in
accordance with the provisions set forth on Attachment B, on the date of
confirm.

2.5 Terms of Sale and Shipment Terms.

(a) Terms of Sale. All sales of Wafers hereunder shall be made Ex Works
(Incoterms 2000: EXW) MEMC’s designated location. “Incoterms 2000” means the
version of “Incoterms” adopted by the International Chamber of Commerce
effective January 1, 2000, including all amendments thereof, but excluding any
amendments thereof specifically agreed to by the Parties as not being applicable
to this Agreement. Notwithstanding the foregoing Ex Works terms of sale, MEMC
shall pay, within thirty (30) days of being invoiced by Suntech therefor, fifty
percent (50%) of all freight costs associated with sales of Wafers under this
Agreement, with such invoices to provide reasonable detail and supporting
documentation for MEMC to confirm such freight costs. MEMC shall pack and ship
Wafers in accordance with then-current industry standards and practice.

(b) Shipment Date. Per Section 2.3 above, the scheduled shipment date for Wafers
will be specified by MEMC in the MEMC Order Acknowledgment.

(c) Shipment Instructions. Suntech shall furnish written shipping instructions
to MEMC from time to time, and such shipping instructions, if different from the
last shipping instructions provided by Suntech to MEMC, shall take effect no
earlier than seven (7) Business Days after receipt of such written instructions
by MEMC.

(d) Shipment Date Change Requests. Suntech may request to delay or pull in
shipment of an individual delivery or any part thereof upon written notice to
MEMC, subject to the following conditions:

(i) Unless agreed to by MEMC, the shipment date change request notice must be
received by MEMC at least ninety (90) days prior to the scheduled shipment date;
and

 

7



--------------------------------------------------------------------------------

(ii) If the shipment date change request notice is a delay request (a push out
of requested delivery date), Suntech must commit to nonetheless purchase the
delayed Wafers no later than the end of the Contract Year in which such shipment
was originally scheduled by MEMC; and

(iii) MEMC must agree to such request in writing; and

(iv) In the event of an accepted shipment date change request, Suntech shall
accept delivery of and pay for Wafers already manufactured or in the process of
manufacture for such accepted purchase order at the time the shipment date
change request notice is received by MEMC.

(e) In no event shall delay of any shipment or any part thereof as requested by
Suntech pursuant to Section 2.5(d) affect, in any way, Suntech’s obligation to
purchase some or all of Suntech’s Yearly Minimum Quantity for any Contract Year,
unless the provisions of Section 2.6(a) hereof would otherwise require a change
to Suntech’s Yearly Minimum Quantities for that Contract Year or a subsequent
Contract Year.

2.6 Missed Deliveries.

(a) Missed Deliveries Generally. If, in any Contract Year, MEMC fails to deliver
twenty five percent (25%) or more of the Yearly Minimum Quantities of Wafers
MEMC would be required to deliver pursuant to the provisions of Section 2.2(a)
(a “Missed Delivery”), and such Missed Deliveries continue uncured by the end of
such Contract Year, then the following provisions shall apply:

(i) MEMC shall have the right to try to “make up” Missed Deliveries for any
Contract Year through the end of the subsequent Contract Year. The Wafer price
for such Missed Deliveries, if actually made in the subsequent Contract Year,
shall be the Wafer price at the time of shipment of the Wafers. If MEMC fails to
make up the Missed Deliveries prior to the end of the subsequent Contract Year,
then:

(A) Suntech shall have the right, but not the obligation, which right must be
exercised by Suntech, in writing (and if not so exercised, shall be
automatically waived for such Contract Year, and only such Contract Year), no
later than the last Business Day of the current Contract Year, to reduce the
Yearly Minimum Quantity for such subsequent Contract Year as follows. The Yearly
Minimum Quantity for such subsequent Contract Year shall be reduced to an amount
equal to the product of (I) the amount the Yearly Minimum Quantity for such
subsequent Contract Year would have otherwise been pursuant to the provisions of
Section 2.2(a) multiplied by (II) the quotient of (x) the actual deliveries made
by MEMC in the Contract Year (including the actual

 

8



--------------------------------------------------------------------------------

deliveries made by MEMC in the subsequent Contract Year intended as make up
deliveries for the prior Contract Year) divided by (y) the amount of the Yearly
Minimum Quantity to be supplied by MEMC for such Contract Year pursuant to the
provisions of Section 2.2(a); and

(B) If Suntech chooses to reduce its Yearly Minimum Quantity for such subsequent
Contract Year pursuant to the provisions of Section 2.6(a)(i)(A), then a
corresponding reduction in the Letter of Credit Amount shall be made pursuant to
the provisions of Section 3.1(c); and

(C) If Suntech chooses to reduce its Yearly Minimum Quantity for such subsequent
Contract Year pursuant to the provisions of Section 2.6(a)(i)(A), then MEMC
shall also be required to return a pro-rata portion of the Retained
Loan/Security Deposit Amount

(ii) Notwithstanding the foregoing, the Parties expressly agree and acknowledge
that any Missed Deliveries hereunder or Wafer Delivery Misses (defined in
Section 2.6(b) below) shall not allow Suntech to terminate this Agreement, under
Article IV, Section 2.13(c) or otherwise, unless (A) Section 4.4 hereof or
(B) the last sentence of Section 4.2 would allow termination of this Agreement,
but Missed Deliveries or Wafer Delivery Misses shall allow Suntech to proceed
against MEMC for breach of the covenant to deliver Wafers on a timely basis. In
no event shall delay of any shipment or any part thereof by MEMC affect, in any
way, Suntech’s obligation to purchase some or all of Suntech’s Yearly Minimum
Quantity for any Contract Year unless the provisions of Section 2.6(a) hereof
would otherwise require a change to Suntech’s Yearly Minimum Quantity for that
Contract Year or a subsequent Contract Year.

(b) Missed Deliveries in Contract Years One through Three. In addition to the
provisions of Section 2.6(a), only for Contract Years one, two and three, if
MEMC is unable to deliver the Yearly Minimum Quantities pursuant to the
provisions of Section 2.2(a), for those three (3) Contract Years the following
provisions shall also apply. If in any given half year period in the first three
Contract Years (January through June or July through December), MEMC’s actual
deliveries against committed purchase orders (pursuant to MEMC’s standard Order
Acknowledgement procedures in accordance with Section 2.3 hereof) are lower than
such committed quantities (such delivery failure, a “Wafer Delivery Miss”), then
MEMC shall be required to offer Suntech the option of purchasing polysilicon
from MEMC in an amount up to the Wafer Delivery Miss (with amounts of Wafers
(Watts) converted to kilograms of polysilicon at MEMC’s experienced conversion
rate for the prior three (3) months) at the prices set forth on Attachment D.
Suntech shall be provided with reasonable access (through an independent third
party), upon request, to appropriate documentation of MEMC (or MEMC’s third
party outsource manufacturers) to allow Suntech to audit and verify MEMC’s
experienced conversion rate(s) of kilograms of polysilicon to Wafers. The offer
of any polysilicon pursuant to these provisions shall be made no later than ten
(10) days after the applicable measurement period (i.e., after one of the half
year periods), with a reasonable delivery schedule for polysilicon to be agreed
to by the Parties within

 

9



--------------------------------------------------------------------------------

five (5) Business Days thereafter. MEMC agrees to use commercially reasonable
best efforts to delivery polysilicon as quickly as possible in the event that
MEMC is required to deliver polysilicon hereunder. If Suntech actually purchases
polysilicon pursuant to the provisions of this Section 2.6(b), the decision to
“count” such polysilicon sales against any requirement to deliver Wafers or to
makeup missed Wafer sales for the Contract Year shall be at MEMC’s discretion.
If MEMC decides that such delivered polysilicon will be counted for purposes of
fulfilling MEMC’s Wafer delivery obligation under Section 2.2(a) hereof for the
current Contract Year, then no changes will be made to the subsequent Contract
Year’s Yearly Minimum Quantity, Letter of Credit or Loan/Security Deposit under
Section 2.2(a) hereof

2.7 Title and Risk of Loss. Pursuant to and consistent with the Incoterms 2000
term of sale of Ex Works MEMC’s designated location, title to and risk of loss
of Wafers shall pass to Suntech at the time when the Wafers have been made
available by MEMC for pickup by Suntech at MEMC’s designated location and
Suntech has been notified that such Wafers have been made available by MEMC for
pickup by Suntech.

2.8 Payment Terms; Delivery Terms; Freight Terms.

(a) MEMC shall issue an invoice to Suntech for each shipment of Wafers. All
invoices will be in Dollars. Payment of invoices by Suntech shall be in Dollars,
by wire transfer, check or by other means mutually agreed on by the Parties.
Payment is due thirty (30) days from the date of the invoice. MEMC reserves the
right to assess a late payment charge of one-half percent (0.5%) per month on
the unpaid balance of any past due amount, unless prohibited by Law. If Suntech
fails to pay the purchase price when due for any shipment, MEMC may, but need
not, require receipt of payment in full prior to manufacturing the balance of
any outstanding or subsequent order. Payment of sums due from Suntech shall be
made upon terms set forth above. MEMC may recover for each delivery hereunder as
a separate transaction, without reference to any other delivery. If Suntech has
been failing to pay the purchase price when due for one or more shipments, and
MEMC reasonably concludes that Suntech is in unsound financial condition and has
notified Suntech of such conclusion, and the Parties have then negotiated in
good faith for at least ten (10) Business Days to remedy such conclusion, or if
Suntech is in default with respect to any of the material terms and conditions
of this or any other agreement with MEMC, MEMC shall forthwith have the right to
demand cash payment in advance or additional financial assurance until such time
as said credit has been reestablished or default cured to MEMC’s satisfaction.
If Suntech fails to pay the purchase price when due for any shipment, MEMC may
also, but need not, (i) immediately offset any late payments against the
Loan/Security Deposit and/or the Letter of Credit required by Section 3.1(c) and
(ii) prior to any further shipments of Wafers, require that Suntech replenish
the Loan/Security Deposit and/or the Letter of Credit required by Section 3.1(c)
in accordance with the terms of this Agreement.

(b) All prices are based on Ex Works MEMC’s designated location. Notwithstanding
the foregoing Ex Works term of sale, MEMC shall select the carrier and shall
negotiate with the carrier the transportation charges. Suntech shall pay all
transportation charges on a freight collect basis, but shall be permitted to
bill MEMC for

 

10



--------------------------------------------------------------------------------

(50%) of all freight costs associated with sales of Wafers under this Agreement,
pursuant to and consistent with Section 2.5(a). Any Taxes, levies or assessments
(including related interest and penalties) imposed, levied, assessed or arising
by virtue of this Agreement other than Taxes based upon the net income of MEMC
shall be the liability and responsibility of Suntech. If any charges are exempt
from sales or use Tax liability, Suntech must provide MEMC with evidence of tax
exemption acceptable to the relevant taxing authority.

2.9 Inspection. No later than within twenty (20) Business Days after receipt of
each shipment of Wafers by Suntech under Section 2.7 hereof, Suntech shall
inspect such Wafers for any defect (including compliance with specifications),
breakage (notwithstanding the foregoing Ex Works term of sale), overage or
shortage. Suntech shall be deemed to have unconditionally accepted the entire
shipment unless MEMC receives, within twenty five (25) Business Days after
Suntech’s receipt of the Wafers under Section 2.7 hereof, a written notice
specifying the alleged defect, breakage, overage or shortage. If, however, the
condition is not discoverable upon inspection of the Wafers, then the failure of
Suntech to provide MEMC with a written notice of claim within ninety (90) days
after Suntech’s receipt of the Wafers under Section 2.7 hereof shall be a waiver
of any claim relating to the Wafers, whether such claim be based in contract,
tort, strict liability or otherwise. MEMC will accept Wafers returned by Suntech
and will pay transportation charges for such Wafers so long as the return was
authorized in advance by MEMC and MEMC’s Returned Material Authorization number
is prominently marked on each shipping container. MEMC will not unreasonably
withhold authorization for return requests where Suntech has provided MEMC with
reasonable proof of Wafers not complying with specifications, or of shortages or
breakages, etc. Where MEMC has authorized a return of Wafers in accordance with
the above procedures and MEMC’s standard returns process, MEMC shall, at its
option: (a) replace the non-conforming or damaged Wafers, without any additional
expense to Suntech, within twenty (20) Business Days after receiving Suntech’s
written notice, or (b) reimburse to Suntech the price paid for the
non-conforming, missing or damaged Wafers, within twenty (20) Business Days
after MEMC has authorized a return of Wafers in accordance with the above
procedures and MEMC’s standard returns process.

2.10 Annual Technology Reviews; Quality Considerations.

(a) Annual Technology Reviews. Both MEMC and Suntech agree that, starting no
later than July 1, 2007, the Parties will conduct, at least annually, a review
of the technology evolution for Wafers, polysilicon and solar cells. The
implementation of any output from such technology reviews as it relates to
Wafers, Wafer manufacturing or polysilicon manufacturing shall be made by mutual
agreement if possible; provided, however, that if the Parties are unable to
reach agreement, any changes to be made to Wafers, Wafer manufacturing or
polysilicon manufacturing (or not made) shall be in MEMC’s sole reasonable
discretion. The Parties also agree and acknowledge that continuous improvement
efforts to Wafers and Wafer specifications (set forth in Attachment A hereto)
will be made by MEMC, and Suntech will cooperate with MEMC to accommodate
reasonable changes to such specifications, such as changes in Wafer thickness
within industry norms (e.g., Suntech may need to make reasonable changes in its
cell production processes, such as improved handling processes, to account for
thinner Wafers). Similarly, Suntech may also request changes to Wafer
specifications, such as

 

11



--------------------------------------------------------------------------------

Wafer dimensions, with appropriate notice. MEMC will make reasonable efforts to
accommodate these requests. The primary Wafer size to be purchased and sold
pursuant to this Agreement is *** millimeter. Attachment A hereto also includes
specification for *** millimeter Multi Wafers. The quantity of *** millimeter
Multi Wafers to be supplied must be agreed to by MEMC, and MEMC shall use
commercially reasonable best efforts to supply Suntech with *** millimeter Multi
Wafers if requested by Suntech. Any requested quantity of *** millimeter Multi
Wafers that cannot be agreed to and supplied by MEMC shall instead be supplied
as *** millimeter Multi Wafers (on an equivalent number of Watts to be supplied
basis). The Parties also agree to work together, if requested by the other
Party, to determine if ***** wafers could be delivered by MEMC at the same
prices (in any Contract Year) as the price for Mono Wafers for that Contract
Year (as set forth on Attachment B), and MEMC also agrees, if requested by
Suntech, to provide Suntech with specifications for other types of wafers that
MEMC could deliver at the same prices (in any Contract Year) as the price for
Wafers for that Contract Year as set forth on Attachment B.

(b) Quality Considerations. The parties acknowledge that there are certain Wafer
quality characteristics that, by their nature, may fall outside of the agreed
upon specifications set forth in Attachment A hereto, but still may affect
product performance at the cell level or module level (i.e., the Wafers meet all
specifications, but still cause significant deviation in performance or in
Suntech’s production line). For those Wafer quality characteristics that are
part of the agreed upon specifications set forth in Attachment A, Section 2.11
addresses these issues. For those Wafer quality characteristics that are not
part of the agreed upon specifications, but such characteristics still appear to
cause significant deviation in Wafer performance or in Suntech’s production
line, the parties will jointly agree to address such non-specification Wafer
quality characteristics on a continuous improvement basis or on a Wafer
replacement basis after joint analysis of Wafer characteristics can be
correlated to any such issues (e.g., the Parties will work together to ensure
that the Wafer breakage rate is within industry norms, assuming that Suntech’s
processes (including handling) fall within industry norms).

2.11 Representations and Warranties. MEMC represents and warrants that the
Wafers delivered to Suntech under this Agreement shall meet the specifications
set forth in Attachment A hereto, and that Suntech shall obtain full and
unencumbered title to all Wafers, free and clear of any and all rights of third
parties, when title to the Wafers passes to Suntech pursuant to and consistent
with Section 2.7 hereof. EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, MEMC
MAKES NO OTHER WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, OF FITNESS OF
THE WAFERS FOR PARTICULAR USE OR OTHERWISE, INCLUDING WITHOUT LIMITATION,
WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE.

2.12 Limitation of Liability.

(a) Limitation. MEMC’s total liability, and Suntech’s exclusive remedy, for any
and all Losses and damages, arising out of any cause whatsoever under any theory
of contract, tort, strict liability, or other legal or equitable theory,
including under a breach

 

12



--------------------------------------------------------------------------------

of representations and warranties made under Section 2.11 hereof, shall be
limited solely to Suntech’s actual direct damages directly caused by the failure
of the Wafers to meet the specifications set forth in Attachment A hereto;
provided, however, that such actual direct damages may not exceed the purchase
price of the Wafers that caused the damages, or, at MEMC’s option, the repair or
replacement of such Wafers; and provided further that in order to recover for
the failure of the Wafers to meet the specifications set forth in Attachment A
hereto, Suntech shall be required to provide reasonable proof that such Wafers
do not meet such specifications. In no event shall MEMC be liable for lost
profits, special, incidental, consequential or punitive damages. MEMC shall not
be liable for, and Suntech assumes liability for, all personal injury and
property damage connected with the handling, transportation, possession,
processing, further manufacture, other use or resale of the Wafers, whether the
Wafers are used alone or in combination with any other material. Suntech’s total
liability, and MEMC’s exclusive remedy, for any and all Losses and damages,
arising out of any cause whatsoever under any theory of contract, tort, strict
liability, or other legal or equitable theory, shall be limited solely to MEMC’s
actual direct damages directly caused by any breach of contract by Suntech;
provided, however, that such actual direct damages may not exceed MEMC’s lost
profits as result of Suntech’s breach, plus any reasonable expenses or Losses
MEMC may have incurred before Suntech’s breach.

(b) Patents. If any suit is brought against Suntech for infringement of any
patent, now or hereafter existing in the United States or in any country where
MEMC has furnished Wafers alleging that the Wafers or MEMC’s methods of
manufacturing such Wafers infringe any such patent, MEMC shall, at its own
expense, defend and control the suit against these allegations, and shall pay
any award of damages assessed against Suntech in the suit to the extent only
that the damages are awarded in connection specifically with the alleged
infringement, provided that Suntech gives MEMC prompt notice in writing of the
institution of the suit and, to the full extent of Suntech’s power to do so,
MEMC is given information, reasonable assistance, and the sole authority to
defend or settle the claim. MEMC shall have no obligation under this
Section 2.12(b) if the alleged infringement or violation is based upon (i) the
compliance of MEMC with Suntech’s designs, specifications or instructions; or
(ii) modifications of the Wafers after they have been delivered to Suntech; or
(iii) the use of Wafers in conjunction with other products not furnished by MEMC
if the alleged infringement is primarily related to such other products. MEMC
shall have no liability for infringement of patents or violation of any third
party proprietary rights except as expressly provided in this Section 2.12(b).

(c) Technical Advice. If MEMC furnishes technical or other advice to Suntech,
whether or not at Suntech’s request, with respect to processing, further
manufacture, other use or resale of the Wafers, MEMC shall not be liable for,
and Suntech assumes all risk of, such advice and the results thereof, if such
advice is followed by Suntech. Similarly, if MEMC offers technical or other
advice to Suntech, whether or not at Suntech’s request, with respect to
processing, further manufacture, other use or resale of the Wafers, and Suntech
declines to follow such advice, MEMC shall not be liable for, and Suntech
assumes all risk of, such declination of advice and the results thereof.

 

13



--------------------------------------------------------------------------------

2.13 Force Majeure.

(a) MEMC shall not be liable for any delay or failure to perform due to any
cause or condition beyond its reasonable control, whether foreseeable or not,
resulting from a catastrophic event, including, without limitation, Acts of God,
war, riot, fire, explosion, accident, flood or sabotage; lack of adequate fuel,
power or single sourced raw materials; compliance with governmental requests,
Laws, regulations, orders, action or national defense requirements; embargoes or
acts of civil or military authorities; or in the event of labor trouble, strike,
lockout or injunction (provided that MEMC shall not be required to settle a
labor dispute against its own best judgment) (all of such events, a “Force
Majeure Event”). MEMC shall give prompt written notice to Suntech of any such
Force Majeure Event within fourteen (14) days of such event and any associated
delivery changes.

(b) If a Force Majeure Event occurs, MEMC shall not be responsible for any
damage, increased costs, or Losses which Suntech may sustain by reason of such
failure of performance, but this Agreement shall not be regarded as terminated
or frustrated as a result such failure of performance, except as may be
permitted by Section 2.13(c). If a Force Majeure Event occurs, MEMC shall take
appropriate means to minimize or remove the effects of the Force Majeure Event
and, within the shortest practicable time, attempt to resume performance of its
obligations under this Agreement affected by the Force Majeure Event.

(c) If MEMC has suffered a Force Majeure Event and is unable to perform
substantially all of its obligations under this Agreement for twelve (12) months
or more after suspension of its performance after the occurrence of a Force
Majeure Event, if the Parties mutually agree, then Suntech and MEMC may mutually
terminate this Agreement. Notwithstanding anything in this Agreement to the
contrary, in no event shall the occurrence of a Force Majeure Event hereunder
excuse either Party from its obligations to pay to the other Party any sums
accrued or due hereunder to such other Party.

(d) If Suntech has suffered a catastrophic Force Majeure Event and is unable to
perform substantially all of its obligations under this Agreement (including
under committed purchase orders pursuant to Section 2.3 or to purchase Yearly
Minimum Quantities under Section 2.2(a)) for six (6) months or more, MEMC and
Suntech shall, in good faith, try to reach an accommodation whereby MEMC could
allow Suntech to temporarily reduce its obligations under committed purchase
orders pursuant to Section 2.3 or under Section 2.2(a), with the understanding
that Suntech would be expected to resume its purchases of Wafers under this
Agreement at the levels required by Section 2.2(a) as soon as commercially
practicable, and in any event no later than twelve (12) months after the
occurrence of the catastrophic Force Majeure Event.

2.14 Noncompete in Favor of MEMC.

(a) Suntech understands that MEMC shall be entitled to protect and preserve the
going concern value of its business to the extent permitted by Law and that MEMC
would not have entered into this Agreement absent the provisions of this
Section 2.14.

 

14



--------------------------------------------------------------------------------

Therefore, during the Initial Term (and any extensions of the Initial Term
pursuant to Section 4.1 hereof), except as may be agreed to in writing by MEMC
in advance of engaging in any activities, Suntech shall not, and each shall
cause each of its affiliates and Subsidiaries to not, directly or indirectly,
engage in any Restricted Suntech Business anywhere in the world including
(A) owning any interest in, managing, operating, controlling or participating in
any Person which owns or operates a Restricted Suntech Business, (B) soliciting
any customer or prospective customer of MEMC anywhere in the world to purchase
any products or services which compete with those provided by MEMC and
(C) assisting any Person in any way to do, or attempt to do, anything prohibited
above; provided, however, that the ownership by Suntech after July 6, 2006 of up
to a ********* (***) interest in any Person in a Restricted Suntech Business
shall be permitted; and provided, further, that the continued ownership by
Suntech as of July 6, 2006 of an interest in any company in a Restricted Suntech
Business shall be permitted.

(b) If, at the time of enforcement of the covenants contained in this
Section 2.14 (the “Restrictive Suntech Covenants”), a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the Parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by Law. Upon advice of legal counsel, Suntech has determined and
hereby acknowledges that the Restrictive Suntech Covenants are reasonable in
terms of duration, scope and area restrictions. Suntech acknowledges that both
MEMC and Suntech have been doing business throughout the world.

(c) If Suntech or any of its affiliates or Subsidiaries breaches, or threatens
to commit a breach of, any of the Restrictive Suntech Covenants, MEMC shall have
the following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to MEMC
at law or in equity:

(i) the right and remedy to have the Restrictive Suntech Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Suntech Covenants would cause
irreparable injury to MEMC and that money damages would not provide an adequate
remedy to MEMC; and

(ii) the right and remedy to require such Person to account for and pay over to
MEMC any profits, monies, accruals, increments or other benefits derived or
received by such Person as the result of any transactions constituting a breach
of the Restrictive Suntech Covenants.

2.15 Noncompete in Favor of Suntech.

(a) MEMC understands that Suntech shall be entitled to protect and preserve the
going concern value of its business to the extent permitted by Law and that
Suntech would not have entered into this Agreement absent the provisions of this
Section 2.15.

 

15



--------------------------------------------------------------------------------

Therefore, during the Initial Term (and any extensions of the Initial Term
pursuant to Section 4.1 hereof), except as may be agreed to in writing by
Suntech in advance of engaging in any activities, MEMC shall not, and each shall
cause each of its affiliates and Subsidiaries to not, directly or indirectly,
engage in any Restricted MEMC Business anywhere in the world including
(A) owning any interest in, managing, operating, controlling or participating in
any Person which owns or operates a Restricted MEMC Business, (B) soliciting any
customer or prospective customer of Suntech anywhere in the world to purchase
any products or services which compete with those provided by Suntech and
(C) assisting any Person in any way to do, or attempt to do, anything prohibited
above; provided, however, that the ownership by MEMC after July 6, 2006 of up to
a ********** (***) interest in any Person in a Restricted MEMC Business shall be
permitted.

(b) If, at the time of enforcement of the covenants contained in this
Section 2.15 (the “Restrictive MEMC Covenants”), a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the Parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by Law. Upon advice of legal counsel, MEMC has determined and
hereby acknowledges that the Restrictive MEMC Covenants are reasonable in terms
of duration, scope and area restrictions. MEMC acknowledges that both Suntech
and MEMC have been doing business throughout the world.

(c) If MEMC or any of its affiliates or Subsidiaries breaches, or threatens to
commit a breach of, any of the Restrictive MEMC Covenants, Suntech shall have
the following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to
Suntech at law or in equity:

(i) the right and remedy to have the Restrictive MEMC Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive MEMC Covenants would cause irreparable
injury to Suntech and that money damages would not provide an adequate remedy to
Suntech and

(ii) the right and remedy to require such Person to account for and pay over to
Suntech any profits, monies, accruals, increments or other benefits derived or
received by such Person as the result of any transactions constituting a breach
of the Restrictive MEMC Covenants.

ARTICLE III

LOAN/SECURITY DEPOSIT AND LETTER OF CREDIT

3.1 Loan/Security Deposit. To induce MEMC to invest in additional polysilicon
production and wafer manufacturing capacity, Suntech agrees to loan MEMC, per
the schedule

 

16



--------------------------------------------------------------------------------

set forth on Attachment C hereto, the amount of $625.0 million (the
“Loan/Security Deposit”), as such amount may be adjusted pursuant to
Section 2.6(a) hereof, as a means of securing Suntech’s obligations to MEMC,
which Loan/Security Deposit shall be repaid by MEMC, without interest, up to the
amount of $606.3 million (97% of the aggregate Loan/Security Deposit amount,
such retained amount of $18.7 million, as such amount may be adjusted pursuant
to Section 2.6(a) hereof, the “Retained Loan/Security Deposit Amount”),
according to the repayment schedule set forth on Attachment C hereto, unless
Suntech has not purchased the Yearly Minimum Quantities in any Contract Year
under the “take or pay” provisions of Section 2.2(a) hereof, in which case MEMC
may choose to offset pursuant to this Article III any payments required from
Suntech under Section 2.2(a) hereof against MEMC’s obligation to repay the
Loan/Security Deposit.

(a) In any Contract Year when Suntech is required to pay MEMC a portion of the
Loan/Security Deposit per the schedule set forth on Attachment C, payment by
Suntech to MEMC shall be made, in full, no later than the fifth Business Day of
the applicable Contract Year; provided, however, that in connection with the
Loan/Security Deposit amount to be paid by Suntech to MEMC for the first
Contract Year, twenty five percent (25%) of the Loan/Security Deposit amount to
be paid by Suntech to MEMC for that first Contract Year shall be paid to MEMC
fifteen (15) days after the date of this Agreement, and seventy five percent
(75%) of the Loan/Security Deposit amount to be paid by Suntech to MEMC for that
first Contract Year shall be paid to MEMC on or before the first shipment date
for Wafers.

(b) In any Contract Year when MEMC is required to repay a portion of the
Loan/Security Deposit to Suntech per the schedule set forth on Attachment C,
payment by MEMC to Suntech shall be made, in full, no later than the fifth
Business Day of the applicable Contract Year; provided, however, that if in any
Contract Year there is a Purchase Shortfall that has not been paid by Suntech
via wire transfer to MEMC in accordance with the provisions of Section 2.2(d)
hereof, MEMC shall not be required to repay that portion of the Loan/Security
Deposit up to the Purchase Shortfall in the next Contract Year, but instead MEMC
may retain the amount of the Loan/Security Deposit up to the Purchase Shortfall
(including the amount of any interest accrued on the Purchase Shortfall in
accordance with Section 2.2(d) hereof, until the date that MEMC actually
transfers or retains such amount); and provided further, that if in any Contract
Year there is a Purchase Shortfall (or an aggregate Purchase Shortfall from more
than one Contract Year) that has not been paid by Suntech to MEMC in excess of
the amount of any Loan/Security Deposit not yet repaid by MEMC, MEMC may
withhold repayment in any future Contract Years of the Loan/Security Deposit up
to the amount of the aggregate unpaid Purchase Shortfall. If the aggregate
unpaid Purchase Shortfall(s) exceed the remaining Loan/Security Deposit not yet
repaid by MEMC, MEMC shall have any and all remedies available to it to recover
from Suntech immediately the amount of any aggregate unpaid Purchase Shortfall,
including drawing on the Letter of Credit pursuant to the provisions of
Section 3.1(c).

(c) The Parties have also agreed that the amount of the Loan/Security Deposit
outstanding in any Contract Year is less than the appropriate amount of security
to be held by MEMC in order to ensure payment for Suntech’s “take or pay”
obligations under Section 2.2(a) hereof. Accordingly, the Parties have agreed
that Suntech will be required

 

17



--------------------------------------------------------------------------------

to deliver to MEMC, no later than the fifth Business Day of each Contract Year,
an irrevocable Letter of Credit drawn on the New York, New York branch of the
Bank of China (the “LC Bank”), in an amount equal to the Required Letter of
Credit Amount for such Contract Year as is set forth on Attachment C (the
“Letter of Credit Amount”), and that expires on the sixth Business Day of the
subsequent Contract Year. If, in any Contract Year, MEMC instead requires that
the LC Bank be a United States bank (i.e., not a United States branch of the
Bank of China), then MEMC will pay for the incremental cost of having a Letter
of Credit on the Bank of China confirmed by such United States bank on the Bank
of China’s behalf. Suntech may, in its discretion, use quarterly or half-year
revolving Letters of Credit to cover the Letter of Credit Amount during any
respective Contract Year; provided, however, that in no event shall there ever
be a gap in coverage (i.e., a Letter of Credit will not be permitted to expire
before a replacement Letter of Credit is put in place). MEMC’s right to
unilaterally draw on the Letter of Credit (after exhaustion of the Loan/Security
Deposit amount then held by MEMC) shall be substantially similar to those rights
set forth in Section 3.1(b) above. The Letter of Credit Amount for each Contract
Year was calculated as follows:

(i) In Contract Year one, the Letter of Credit Amount shall be equal to twelve
(12) months of MEMC’s revenue under this Agreement, based on the minimum
quantity of Wafers for that Contract Year at the pricing for that Contract Year
(assuming an equal split between Multi Wafers and Mono Wafers), less the
cumulative net amount of the Loan/Security Deposit then held by MEMC;

(ii) In Contract Year two, the Letter of Credit Amount shall be equal to nine
(9) months of MEMC’s revenue under this Agreement, based on the minimum quantity
of Wafers for that Contract Year at the pricing for that Contract Year (assuming
an equal split between Multi Wafers and Mono Wafers), less the cumulative net
amount of the Loan/Security Deposit then held by MEMC; and

(iii) In Contract Year three through Contract Year ten, the Letter of Credit
Amount shall be equal to six (6) months of MEMC’s revenue under this Agreement,
based on the minimum quantity of Wafers for that Contract Year at the pricing
for that Contract Year (assuming an equal split between Multi Wafers and Mono
Wafers), less the cumulative net amount of the Loan/Security Deposit then held
by MEMC.

(iv) In any Contract Year for which the Yearly Minimum Quantity is adjusted
upward or downward pursuant to the provisions of Section 2.2(a) or
Section 2.6(a)(i)(A), the Letter of Credit Amount will also be adjusted upward
or downward consistent with the provisions of this Section 3.1(c).

 

18



--------------------------------------------------------------------------------

ARTICLE IV

TERM AND TERMINATION

4.1 Term. The Term of this Agreement shall commence on the Effective Date and
shall expire ten (10) years following the Effective Date (the “Initial Term”).
No less than twelve (12) months prior to the expiration of the Initial Term, the
Parties agree to negotiate in good faith to extend the Initial Term of the
Agreement. In no event shall this Agreement be extended beyond the Initial Term
unless the Parties expressly agree on all material terms of such extension.

4.2 Termination by Either Party. Either Party to this Agreement may terminate
this Agreement by written notice to the other Party if, and only if, such other
Party (a) becomes insolvent, (b) makes a general assignment for the benefit of
creditors, (c) suffers or permits the appointment of a receiver for its business
or assets, (d) becomes subject as the debtor to any proceeding under any
bankruptcy or insolvency Law, whether domestic or foreign, and such proceeding
is not dismissed with prejudice within sixty (60) days after filing, or
(e) commences liquidation or dissolution proceedings, voluntarily or otherwise.
In addition, if a Force Majeure Event has occurred, and the Parties have
mutually agreed to terminate this Agreement pursuant to the provisions of
Section 2.13(c), this Agreement shall be so terminated on the date the Parties
have agreed shall be the termination date.

4.3 Termination by MEMC.

(a) In the event that Suntech has failed to pay a Purchase Shortfall to MEMC
within ten (10) Business Days of being notified thereof, and the amount of the
unpaid Purchase Shortfall is greater than the amount of the Loan/Security
Deposit and Letter of Credit then held by MEMC, then MEMC shall have the right,
upon at least ten (10) Business Days prior written notice to Suntech in
accordance with the notice provisions of Section 7.4, to immediately terminate
this Agreement if:

(i) Suntech has not paid to MEMC, in immediately available funds, the amount of
the unpaid Purchase Shortfall (after MEMC shall have retained the Loan/Security
Deposit and drawn on the Letter of Credit) no later than the ninth
(9th) Business Day after receiving such written notice; and

(ii) Suntech has not replenished the Loan/Security Deposit to be held by MEMC
(after MEMC has retained the Loan/Security Deposit) by wiring MEMC, in
immediately available funds, the amount of the Loan/Security Deposit as would be
required for such Contract Year by Attachment B (taking into account the
provisions of Section 2.2(a), Section 2.6 and Section 3.1(c) hereof) and
replaced the Letter of Credit with a new Letter of Credit in the amount of the
Letter of Credit Amount required for such Contract Year by Attachment B (taking
into account the provisions of Section 2.2(a), Section 2.6 and Section 3.1(c)
hereof) no later than the ninth (9th) Business Day after receiving such written
notice.

 

19



--------------------------------------------------------------------------------

4.4 Termination by Suntech.

(a) In the event that MEMC has failed to deliver the Yearly Minimum Quantities
as would be required to be delivered pursuant to the provisions of
Section 2.2(a) hereof (taking into account the provisions, including the
recovery provisions, of Section 2.6 hereof) for three (3) consecutive Contract
Years, then, no later than thirty (30) days after the end of such third
consecutive Contract Year, Suntech may provide written notice to MEMC that
Suntech intends to immediately terminate this Agreement. Such termination will
take effect five (5) Business Days thereafter if the breach is not cured by MEMC
within such five (5) Business Day period; provided, however, that Suntech shall
be required to accept delivery of and pay for Wafers already manufactured or in
the process of manufacture for any accepted purchase orders at the time the
termination notice pursuant to this Section 4.4(a) is received by MEMC in
accordance with the notice provisions of Section 7.4.

(b) If Suntech would have the right to terminate this Agreement pursuant to
Section 4.4(a), but Suntech does not provide written notice of such intent to
terminate to MEMC within the prescribed time frames of Section 4.4(a), then
Suntech may not terminate this Agreement pursuant to Section 4.4(a) for that
entire Contract Year, and will be deemed to have waived such right to terminate
this Agreement pursuant to Section 4.4(a) for that three (3) Contract Year
period of missed deliveries. In such event, Suntech can still “count” the two
most recent Contract Years of missed deliveries of Wafers (as would be required
to be delivered by MEMC pursuant to the provisions of Section 2.2(a) hereof
(taking into account the recovery provisions of Section 2.6 hereof)) for the
purposes of determining whether, at the end of the subsequent Contract Year, a
new right to terminate this Agreement pursuant to Section 4.4(a) has been
triggered. In such case, the provisions of both Section 4.4(a) and this
Section 4.4(b) shall again apply.

4.5 Effect of Termination. Upon termination or expiration of this Agreement, the
Parties’ obligations hereunder shall terminate. Notwithstanding the foregoing,
the provisions of Section 2.2, Section 2.11 (subject to the time limits of
Section 2.9 and Section 5.3), Section 2.12, Article V and Article VI are of a
continuing nature and shall survive termination of this Agreement for any
reason. No such termination shall relieve any Party from liability for any prior
or subsequent breach of this Agreement. If the termination was validly made by
Suntech pursuant to Section 4.2 or Section 4.4(a), MEMC shall return the balance
of Loan/Security Deposit to Suntech within thirty (30) days of the termination.

ARTICLE V

INDEMNIFICATION

5.1 Indemnification Generally. Subject to Section 2.12, Suntech shall indemnify
and defend MEMC and its directors, officers, employees, contractors and agents,
from any liability (including reasonable attorneys’ fees) for any Loss or injury
to persons or property which may result from Suntech’s breach of its
representations, warranties or covenants in this Agreement. Subject to
Section 2.12, MEMC shall indemnify and defend Suntech and its directors,
officers, employees, contractors and agents, from any liability (including
reasonable attorneys’ fees) for any Loss or injury to persons or property which
may result from MEMC’s breach of its representations, warranties or covenants in
this Agreement.

 

20



--------------------------------------------------------------------------------

5.2 Resolution of Disputes; Litigation.

(a) Prior to initiating any legal or other action or proceeding against the
other, the Parties shall attempt in good faith to resolve any controversy or
claim arising from or relating to this Agreement promptly by negotiations
between the respective representatives of the Parties. The disputing Party shall
give the other Party written notice of the dispute. Within twenty (20) days
after receipt of such notice, the receiving Party shall submit a written
response to the other Party. The notice and response shall include a statement
of the respective Party’s position and arguments supporting its position. The
representatives shall meet at a mutually acceptable time and place within thirty
(30) days after the date of the disputing Party’s notice and thereafter as often
as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the dispute. If the matter has not been resolved through
negotiation within sixty (60) days after the date of the disputing Party’s
notice, or if either Party will not meet with the other Party within thirty
(30) days after the date of the disputing Party’s notice, then either Party is
free to bring any legal action or proceeding, so long as such legal action or
proceeding complies with the provisions of Section 7.12 hereof. All deadlines
specified herein may be extended by mutual written agreement of the Parties.

(b) If no agreement can be reached between the Parties after good faith
negotiation above, either Suntech or MEMC may bring any legal action or
proceeding, so long as such legal action or proceeding complies with the
provisions of Section 7.12 hereof, unless the amount of the damage or loss is at
issue in a pending action or proceeding involving a third party claim, in which
event such action or proceeding shall not be commenced until such amount is
ascertained or both Parties agree to the action or proceeding.

(c) In the event that any suit or action is instituted to enforce any provision
in this Agreement, the prevailing Party in such dispute shall be entitled to
recover from the losing Party all fees, costs and expenses of enforcing any
right of such prevailing Party under or with respect to this Agreement,
including without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

5.3 Time Limits. Any right to indemnification or other recovery under this
Article V shall only apply to Losses arising from claims with respect to which
the Indemnified Person shall have notified the Indemnifying Person in writing
within one (1) year of the occurrence of the facts giving rise to the underlying
claim; provided, however, that such obligations to indemnify and hold harmless
shall not terminate with respect to any Losses arising from claims as to which
the Indemnified Person shall have, before the expiration of the one (1) year
period, previously delivered a notice pursuant to Section 5.2 to the
Indemnifying Person.

 

21



--------------------------------------------------------------------------------

5.4 General Indemnification Provisions.

(a) The Indemnifying Party shall pay the Indemnified Party immediately available
funds on an as-incurred basis for any Losses for which the Indemnified Party is
entitled to indemnification hereunder. Any such indemnification payments shall
include interest at the rate of 5% per annum compounded annually (computed on
the basis of a 360-day year) from the date any such Losses are suffered or
sustained by the Indemnified Party.

(b) If and to the extent that any provision of Section 5.1 is unenforceable for
any reason, each Party hereto agrees to make the maximum contribution to the
payment and satisfaction of any Losses as to which such Party would otherwise
have been responsible for indemnification which is permissible under applicable
Law.

(c) Each Indemnifying Party hereby waives (i) presentment, demand, protest,
notice of protest, notice of dishonor and notice of nonpayment; (ii) the right,
if any, to the benefit of, or to direct the application of, any security
hypothecated to Indemnified Party (if any), until all indemnification liability
of another Indemnifying Party to Indemnified Party, howsoever arising, shall
have been satisfied; (iii) the right to require the Indemnified Party to proceed
against another Indemnifying Party, or to pursue any other remedy in Indemnified
Party’s power (if any); and agrees that Indemnified Party may proceed against
Indemnifying Party directly and independently of any other Indemnifying Party,
and that any extension, forbearance, amendment, or acceptance, release or
substitution of security, or any impairment or suspension of Indemnified Party’s
remedies or rights against another Indemnifying Party or the cessation of the
liability for indemnification hereunder of another Indemnifying Party for any
reason other than full satisfaction of the indemnification obligation at issue,
shall not in anywise affect the liability of Indemnifying Party hereunder.

ARTICLE VI

CONFIDENTIAL INFORMATION

6.1 Confidential Information; Public Disclosure.

(a) MEMC agrees that it will not disclose to any third party the existence of or
the details of this Agreement and any trade secrets or other proprietary
information it obtains with respect to Suntech during or after the term of this
Agreement except as expressly permitted hereunder, and that it will treat all
such information as confidential and will use such information only for carrying
out the purposes of this Agreement; provided, however, that MEMC will not be
obligated to treat as confidential any information acquired by it that is either
known to the general public or to the industry, or known to, or in the
possession of, MEMC prior to disclosure by Suntech, that is disclosed as
required by Law, or that is independently developed by MEMC. The confidentiality
obligations of MEMC hereunder shall continue during the term of this Agreement
and for a period of ten (10) years after termination.

 

22



--------------------------------------------------------------------------------

(b) Suntech agrees that it will not disclose to any third party the existence of
or the details of this Agreement and any trade secrets or other proprietary
information it obtains with respect to MEMC during or after the term of this
Agreement except as expressly permitted hereunder, and that it will treat all
such information as confidential and will use such information only for carrying
out the purposes of this Agreement; provided, however, that Suntech will not be
obligated to treat as confidential any information acquired by it that is either
known to the general public or to the industry, or known to, or in the
possession of, Suntech prior to disclosure by MEMC, that is disclosed as
required by Law, or that is independently developed by Suntech. The
confidentiality obligations of Suntech hereunder shall continue during the term
of this Agreement and for a period of ten (10) years after termination.

(c) The Parties to this Agreement shall consult with each other as to the form,
substance and timing of any press release or other public disclosure related to
this Agreement or the transactions contemplated hereby and no such press release
or other public disclosure shall be made without the consent of the other Party
hereto, which consent shall not be unreasonably withheld or delayed; provided,
however, that the Parties may make such disclosure to the extent permitted above
or to the extent required by applicable Law, including the requirements of the
New York Stock Exchange or the United States Securities and Exchange Commission.

6.2 Equitable Relief. Notwithstanding any other provision of this Agreement, it
is understood and agreed that the remedy of indemnity payments pursuant to
Article V and other remedies at law may be inadequate in the case of any breach
of the covenants contained in this Article VI. Accordingly, either Party shall
be entitled to seek equitable relief, including the remedy of specific
performance, with respect to any breach or attempted breach of such covenants.

ARTICLE VII

GENERAL PROVISIONS

7.1 No Partnership. Nothing contained in this Agreement shall create or shall be
construed as creating a partnership, a joint venture or an agency relationship
between the Parties to this Agreement. The Parties agree to perform in
accordance with this Agreement only as independent contractors. Neither Party
has the right or authority to assume or create any obligations or
responsibilities, express or implied, on behalf of the other Party, and neither
Party may bind the other Party in any manner or thing whatsoever. Neither Party
shall be liable, except as expressly provided otherwise in this Agreement, for
any expenses, liabilities or other obligations incurred by the other.

7.2 Expenses. Each Party hereto shall bear its own fees and expenses with
respect to the transactions contemplated hereby.

7.3 Amendment. This Agreement may be amended, modified or supplemented only in
writing signed by MEMC and Suntech.

 

23



--------------------------------------------------------------------------------

7.4 Notices. Any notice, request, instruction or other document to be given or
delivered hereunder by a Party hereto shall be in writing and shall be deemed to
have been delivered, (a) when received if given in Person or by courier or a
courier service, or (b) on the date of transmission if sent by facsimile
transmission (receipt confirmed) on a Business Day during the normal business
hours of the intended recipient, and if not so sent on such a day and at such a
time, on the following Business Day:

If to MEMC, addressed as follows:

MEMC Electronic Materials, Inc.

501 Pearl Drive (City of O’Fallon)

P.O. Box 8

St. Peters, MO 63376

Attention: Chief Executive Officer

Tele: 636-474-5000

Fax: 636-474-5162

cc: MEMC General Counsel

If to Suntech, addressed as follows:

Suntech Power Holdings Co., Ltd.

17-6 Changjiang South Road

New District, Wuxi

Jiangsu Province 214028

People’s Republic of China

Attention: Chief Executive Officer

Tele: 86 -510-8534 2206

Fax: 86-510-8534 3409

or to such other individual or address as a Party hereto may designate for
itself by notice given as herein provided.

7.5 Waivers. Except as otherwise provided in Section 5.3, the failure of a Party
hereto at any time or times to require strict performance of any provision
hereof or claim damages with respect thereto shall in no manner affect its right
at a later time to enforce the same. No waiver by a Party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

7.6 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and permitted assigns;
provided, however, that, except with the written consent of the other Party, no
assignment of this Agreement or any rights or obligations hereunder, by
operation of Law or otherwise, may be made by either Party, other than to an at
least eighty percent (80%) owned Subsidiary of such Party (but no such
assignment shall relieve the assigning Party of its obligations hereunder), and
any assignment in contravention of this Section 7.6 shall be of no effect and
shall be void.

 

24



--------------------------------------------------------------------------------

7.7 Captions. Captions of Sections or Articles of this Agreement are included
for reference only, shall not be construed as part of this Agreement and shall
not be used to define, limit, extend or interpret the terms of this Agreement.

7.8 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

7.9 Entire Understanding; Conflicts. This Agreement sets forth the entire
agreement and understanding of the Parties hereto with respect to the
transactions contemplated hereby and supersedes any and all prior agreements,
arrangements and understandings, both written and oral, among the Parties
relating to the subject matter hereof.

7.10 Language. Each of MEMC and Suntech agree that the language used in this
Agreement is the language chosen by the Parties to express their mutual intent,
and that no rule of strict construction is to be applied against MEMC or
Suntech. Each of MEMC and Suntech and their respective counsel have reviewed and
negotiated the terms of this Agreement.

7.11 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal Laws of the State of New York, without
giving effect to the principles of conflicts of law thereof.

7.12 Jurisdiction for Disputes. Subject to the provisions of Section 5.2 which
shall govern any claim for indemnification as discussed therein, each Party to
this Agreement hereby (a) agrees that any proceeding in connection with or
relating to this Agreement or any matters contemplated hereby may be brought by
either Party in a court of competent jurisdiction located within New York, New
York, whether a state or federal court; (b) agrees that in connection with any
such proceeding, such Party shall consent and submit to personal jurisdiction in
any such court described in clause (a) of this Section 7.12 and to service of
process upon it in accordance with the rules and statutes governing service of
process; (c) agrees to waive to the full extent permitted by Law any objection
that it may now or hereafter have to the venue of any such proceeding in any
such court or that any such proceeding was brought in an inconvenient forum;
(d) agrees to service of process in any such proceeding by mailing of copies
thereof to such Party at its address set forth in Section 7.4; (e) agrees that
any service made as provided herein shall be effective and binding service in
every respect; and (f) agrees that nothing herein shall affect the rights of
either Party to effect service of process in any other manner permitted by Law.

7.13 Cumulative Remedies. Each and every right and remedy under this Agreement
is cumulative with each and every other right and remedy in this Agreement or in
any other agreement between the Parties or under applicable Law.

7.14 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and said counterparts together shall constitute one and the same
instrument. This Agreement may be

 

25



--------------------------------------------------------------------------------

executed and delivered by facsimile and upon such delivery the facsimile
signature shall be deemed to have the same effect as if the original signature
had been delivered to the other part(ies). The original signature copy shall be
delivered to the other part(ies) by express overnight delivery. The failure to
deliver the original signature copy and/or the nonreceipt of the original
signature copy shall have no effect upon the binding and enforceable nature of
this Agreement.

[remainder of page intentionally left blank; signature page follows]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

MEMC ELECTRONIC MATERIALS, INC.     SUNTECH POWER HOLDINGS CO., LTD. By:  

/s/ Nabeel Gareeb

    By:  

/s/ Dr. Zhengrong Shi

  Nabeel Gareeb       Dr. Zhengrong Shi   President and Chief Executive Officer
      Chief Executive Officer

 

SIGNATURE PAGE TO

SOLAR WAFER SUPPLY AGREEMENT



--------------------------------------------------------------------------------

Attachment A

[Table]

 

A-1



--------------------------------------------------------------------------------

[Table]

 

A-2



--------------------------------------------------------------------------------

[Diagram]

 

A-3



--------------------------------------------------------------------------------

[Table]

 

A-4



--------------------------------------------------------------------------------

Attachment B

[Table]

 

B-1



--------------------------------------------------------------------------------

Attachment B

[Table]

 

B-2



--------------------------------------------------------------------------------

Attachment B

[Text]

 

B-3



--------------------------------------------------------------------------------

[Text]

 

B-4



--------------------------------------------------------------------------------

Attachment C

[Table]

 

C-1



--------------------------------------------------------------------------------

Attachment D

[Text]

 

D-1